Case: 17-20639      Document: 00514536808         Page: 1    Date Filed: 07/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-20639                               July 2, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
WILFREDO PINEDA, also known as Wilfredo Pineda Alarcon,

              Plaintiff - Appellant

v.

KIRSTJEN M. NIELSEN, SECRETARY, U.S. DEPARTMENT OF
HOMELAND SECURITY; MARK SIEGL, Field Office Director, United
States Citizenship & Immigration Services,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2179


Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by
that court in its opinion of September 11, 2017.
       AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.